—Appeal by the defendant from a judgment of the County Court, Suffolk County (Ohlig, J.), rendered April 15, 1997, convicting him of assault in the second degree, upon a jury verdict, and attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or do not require reversal. Bracken, J. P., McGinity, Luciano and Feuerstein, JJ., concur.